Citation Nr: 1500058	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a right Achilles tendon rupture.

2.  Entitlement to service connection for residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to September 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right knee disorder and right hip disorder as secondary to right Achilles strain, status post right tendon rupture have been raised by the record in the February 2011 VA Form, Appeal to Board of Veterans' Appeals, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for residuals of right ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The evidence is in equipoise with respect to whether the Veteran's current diagnosis of right Achilles strain with right ankle pain is related to the in-service right Achilles tendon rupture.





CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, right Achilles strain with right ankle pain was incurred in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran claims that he has current residuals from an in-service ruptured Achilles tendon.  He contends that he experiences weakness, stiffness, swelling, giving way, lack of endurance, fatigability, deformity, pain and cramps/numbness of the right ankle.   The Veteran also asserts that he has received treatment for his residual symptoms from the rupture of the Achilles tendon since discharge from service to the present.  

The Veteran's service treatment records document that the Veteran's right Achilles tendon ruptured in June 1993.  He was placed in a long leg cast for six weeks and then a brace until September 1993.  The Veteran's retirement examination was conducted in May 1993, prior to the injury and the Veteran was not provided with another medical examination prior to separation from service in September 1993.  However, a September 1993 service treatment record shows that the Veteran was status post closed tear of the right Achilles tendon.  There was a notation that the Veteran was to use a half inch heel lift.  The orthopedist observed that the Veteran had gait deviation with no toe push off, weakness of the right ankle muscles, edema of the right lower extremity and thickening at the Achilles juncture.  

Post service treatment records associated with the claims file show that the Veteran received treatment for residuals of a right Achilles rupture in October 1993 and November 1993.  The October 1993 record reveals that the Veteran had mild swelling of the right ankle and leg.  

The Veteran was provided with a VA examination in September 2009.  The examiner diagnosed the Veteran with right Achilles strain, status post tendon rupture.  The objective factors were right ankle and lower leg pain and objective factors of tenderness on palpation and pain with dorsiflexion and plantar flexion.  The examiner determined that right ankle pain was a residual of the right Achilles tendon rupture.  The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  The evidence of record does not show that the symptoms of right ankle pain and the diagnosis of right Achilles strain are the result of other disabilities or injuries and the claims file does not contain a negative medical opinion showing that the Veteran's symptoms are not related to the in-service injury.  

In light of the foregoing, the Board concludes that that the evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of right Achilles strain with right ankle pain are residuals of the in-service right Achilles rupture.  Thus, entitlement to service connection for right Achilles strain with right ankle pain, status post tendon rupture is warranted.



ORDER

Entitlement to service connection for right Achilles strain with right ankle pain, status post rupture is granted.


REMAND

With respect to the Veteran's service connection claim for residuals of right ankle sprain, the Veteran contends that he sprained his right ankle numerous times in service and he received treatment for residuals of right ankle sprain from discharge from active military service to the present.  See February 2009 Notice of Disagreement and October 2014 Hearing Transcript.  The Veteran's service treatment records show that he received treatment for right ankle sprains during his active military service.  See service treatment records dated in May 1976, July 1978, March 1980, April 1980 and September 1993.  Although the Veteran's right ankle was evaluated as part of a VA examination in September 2009, the examination was conducted with respect to his service connection claim for residuals of right Achilles tendon rupture.  The examiner did not evaluate the Veteran's right ankle with respect to his claim for residuals of right ankle sprain and he did not provide a medical opinion with respect to that issue.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.  

The evidence of record indicates that the Veteran has received treatment by a private physician for his right ankle from discharge to the present.  These records are not associated with the claims.  The RO/AMC should attempt to obtain these outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his right ankle disability.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination with respect to his service connection claim for residuals of right ankle sprain.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any right ankle disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the documented in-service treatment and diagnoses of right ankle sprain.

The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the Veteran's credible lay statements of continuous symptoms of a right ankle disorder since service.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for residuals of right ankle sprain, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


